Citation Nr: 1414491	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-00 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected right knee status post anterior cruciate ligament (ACL) and patellar fracture repair, to include a noncompensable rating prior to May 10, 2012.

2.  Entitlement to a rating in excess of 10 percent for service-connected status post left shoulder arthroscopy, to include a noncompensable rating prior to May 10, 2012.

3.  Entitlement to a rating in excess of 10 percent for service-connected scars, status-post inguinal hernia with ligation of the right ilioinguinal nerve, to include a noncompensable rating prior to May 10, 2012.

4.  Entitlement to an initial compensable rating for service-connected status post right inguinal hernia repair.

5.  Entitlement to an initial compensable rating for service-connected residuals of excision of multiple benign lipomas.

6.  Entitlement to an initial compensable rating for service-connected right knee scars.

7.  Entitlement to an evaluation of 10 percent based on multiple, noncompensable, service-connected disabilities prior to May 10, 2012.

8.  Entitlement to service connection for sleep apnea, to include as due to Gulf War syndrome.

9.  Entitlement to service connection for right sphenoid sinus polyp, to include as due to Gulf War syndrome.

10.  Entitlement to service connection for sinusitis, to include as due to Gulf War syndrome.

11.  Entitlement to service connection for headaches, to include as secondary to sleep apnea or Gulf War syndrome.

12.  Entitlement to service connection for status post inguinal hernia with ligation of the right ilioinguinal nerve, claimed as nerve damage associated with inguinal hernia repair.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1988 to January 2009.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2012, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

During his hearing, the Veteran testified he received private treatment for his disabilities at the North Springs Family Medical Center and from a Dr. Judisaki.  The Veteran provided a signed medical release for records from the North Springs Family Medical Center in July 2013.  However, no attempt has been made to obtain these additional records.  These records are probative and should be obtained upon remand.

In July 2013, the Veteran also reported having received treatment at the Biloxi VA Medical Center in Mississippi.

Accordingly, the case is REMANDED for the following action:

1. Obtain all available VA treatment records, including any records from the Biloxi Medical Center since May 2009.

2.  After obtaining the proper authorization from the Veteran, obtain any private treatment records from the North Springs Family Medical Center, Dr. Judisaki, and any other identified private treatment.  All efforts to obtain these records should be fully documented, and a negative response should be requested if the requested records are not available.

3.  After completing all of the foregoing, readjudicate the appeal in light of all the additional evidence added to the record.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



